IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41732

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 639
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 24, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
COLTON R. KING-WHITEWATER, aka                   )     THIS IS AN UNPUBLISHED
COLTON KING, COLTON                              )     OPINION AND SHALL NOT
WHITEWATER,                                      )     BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of eight years, with three years
       determinate, for injury to children, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit; Abel J. Thomas, Limited License Legal Intern, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Colton R. King-Whitewater pled guilty to injury to children, Idaho Code § 18-1501(1).
The district court sentenced King-Whitewater to a unified sentence of eight years, with three
years determinate. King-Whitewater appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, King-Whitewater’s judgment of conviction and sentence are affirmed.




                                                   2